Citation Nr: 0025402	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  92-24 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell-fragment wound (SFW) of the right forearm (major 
extremity), with a scar, retained foreign bodies, an injury 
to Muscle Group (MG) VIII, and a right median and ulnar nerve 
disorder, with partial paralysis (right forearm SFW residuals 
herein), currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for residuals of a SFW 
of the left forearm (minor extremity), with a scar, and an 
injury to Muscle Group VIII (left forearm disorder herein), 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for disability of the 
left ulnar nerve (minor extremity), with partial paralysis 
(left ulnar nerve disorder herein), currently evaluated as 30 
percent disabling.  

4.  Evaluation of residuals of a SFW scar of the right side 
of the neck, with a retained foreign body (neck disorder 
herein), currently rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from January 1952 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from VA RO rating decisions dated in March 
and April 1992.  The March 1992 determination established 
service connection for a shrapnel wound scar of the right 
side of the neck, with retained foreign body, and a 
noncompensable evaluation was assigned.  This claim was 
initiated following an original award.  Consequently, the 
rating of the neck disorder is not the result of a claim for 
"increased" entitlement, rather one involving the propriety 
of the original evaluation assigned.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The March 1992 rating decision also confirmed and continued 
both a 30 percent rating for service-connected left ulnar 
nerve disability and the 10 percent rating for service-
connected left forearm disorder, and the RO increased, from 
10 to 20 percent, the rating for service-connected right 
forearm SFW residuals.  The April 1992 rating decision 
assigned a 30 percent evaluation for service-connected right 
forearm SFW residuals.  

In September 1994, September 1995, and September 1996, the 
Board remanded the appeal for necessary development.  In May 
1996, the RO increased the evaluation for right forearm SFW 
residuals to 40 percent, and in September 1996, the Board 
also found that the criteria were not met for a separate 
evaluation for disability of the right median and ulnar 
nerves, with partial paralysis, apart from service-connected 
right forearm muscle injury residuals.  

In March 1997, the veteran was afforded VA orthopedic, 
neurologic, and muscle examinations, essentially satisfying 
the Board's prior Remand requests.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's service-connected right forearm SFW 
residuals are manifested by: complaints of decreased feeling, 
tingling, and numbness in the right hand, fingers, and thumb; 
objective evidence of reduced apposition power of the ring, 
little, index, and long fingers to the thumb; reduced 
spreading power of his fingers; reduced light touch sensation 
at the hand dorsa and at the fingertips, palmar aspects; 
elbow flexion to 125 degrees, with extension to 0; overall 
functional impairment which is no more than severe, for 
incomplete paralysis of the median nerve.  

3.  The veteran's service-connected residuals of a left ulnar 
nerve disorder is manifested by: complaints of decreased 
feeling, tingling, and numbness in the left hand, fingers, 
and thumb; objective evidence of reduced apposition power of 
the ring, little, index, and long fingers to the thumb; 
greatly reduced spreading power of his fingers; reduced light 
touch sensation at the hand dorsa and at the fingertips, 
palmar aspects; overall functional impairment which is no 
more than severe, incomplete paralysis of the ulnar nerve 
(minor extremity).  

4.  The veteran's service-connected residuals of a SFW of the 
left forearm (minor), with a scar, and an injury to Muscle 
Group VIII, are manifested by complaints of pain and weakness 
of the left forearm; objective evidence of elbow flexion to 
135 degrees; extension to minus 10; and overall functional 
impairment which approximates no more than severe injury to 
Muscle Group VIII.  

5.  The veteran's service-connected neck disorder is 
manifested by: a non-tender, well-healed scar, and retained 
foreign bodies, with complaints of occasional pain, 
especially on certain turning of the head, resulting in 
overall functional impairment which approximates no more than 
slight limitation of motion of the cervical spine.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent evaluation for 
residuals of a shell-fragment wound of the right forearm 
(major extremity), with a scar, retained foreign bodies, an 
injury to Muscle Group VIII, a right median and ulnar nerve 
disorder, and partial paralysis, are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.73, and 4.124a, Diagnostic Codes 5308, 8515 and 
8516 (1996 and 1999).  

2.  The schedular criteria for a rating in excess of 30 
percent for residuals of partial paralysis of the left ulnar 
nerve (minor extremity), are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8516 (1999).  

3.  The criteria for a 20 percent evaluation for service-
connected residuals of a shell fragment wound of the left 
forearm (minor extremity), with a scar, and an injury to 
Muscle Group VIII, are met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.56, and 4.73, Diagnostic Code 5308 (1996 
and 1999).  

4.  The criteria for 10 percent evaluation for service-
connected shrapnel wound scar of the right neck are met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 
5290 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has submitted well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that he 
has submitted claims which are plausible.  These findings are 
based on the veteran's assertion that his service-connected 
disabilities are more severe then previously evaluated.  See 
Jackson v. West, 12 Vet. App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a reasonable doubt as to the degree 
of disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  However, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  Although regulations 
require that a disability be viewed in relation to its 
recorded history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

With regard to the veteran's service-connected right and left 
SFWs of MG VIII, the definition of muscle injuries in effect 
prior to July 3, 1997 were as follows:  

A moderate disability of the muscles requires a through and 
through or deep penetrating wounds of relatively short track 
by a single bullet or small shell or shrapnel fragments. The 
objective findings include entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization. The objective 
findings include entrance and (if present) exit scars 
relatively large and so situated as to indicate track of the 
missile through important muscle groups. There are 
indications on deep palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared to the sound 
side. Tests of strength and endurance of muscle groups 
involved (when compared with the sound side) give positive 
evidence of marked or moderately severe loss.

A severe injury requires a through and through or deep 
penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged and sloughing of soft parts, 
intermuscular binding and cicatrization. The objective 
findings include extensive ragged, depressed, and adherent 
scars of the skin so situated as to indicate wide damage to 
muscle groups in the track of the missile; x-rays which may 
show minute multiple scatter foreign bodies indicating the 
spread of intermuscular trauma and explosive effect of the 
missile; palpation shows moderate or extensive loss of deep 
fascia or of muscle substance; muscles in the wound area are 
soft or flabby; muscles do not swell and harden normally in 
contraction; tests of strength or endurance compared with the 
sound side or of coordinated movements show positive evidence 
of severe impairment of function; electrical tests, reaction 
of degeneration is not present but a diminished excitability 
to faradic current compared with the sound side may be 
present. Visible or measured atrophy may or may not be 
present. Adaptive contraction of opposing muscles, if 
present, indicates severity. Adhesion of the scars to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebrae, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type. Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.

38 C.F.R. § 4.56(b), (c) & (d) (1996). 

After July 3, 1997, the definitions are as follows: 

A moderate disability results from a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection. The objective findings will include entrance and 
(if present) exit scars, small or linear, indicating short 
track of the missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

A moderately severe injury results from a through and through 
or deep penetrating wound by a small high velocity missile or 
large low velocity missile, with debridement, or prolonged 
infection or sloughing of soft parts and intermuscular 
scarring. The objective findings will include an entrance and 
(if present) exist scars indicating the track of the missile 
through one or more muscle groups. There will be indications 
on palpation of loss of deep fascia, muscle substance or 
normal firm resistance of the muscles compared to the sound 
side. Tests of strength and endurance compared with the sound 
side demonstrate positive evidence of impairment.

A severe injury results from a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, or prolonged infection or sloughing of soft 
parts, intermuscular binding and scarring. The objective 
findings will include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track. Palpation would show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area. The 
muscles would swell and harden abnormally in contraction. 
Tests of strength and endurance or coordinated movements 
compared with the corresponding muscles of the uninjured side 
would indicate severe impairment of function. The following 
are also signs of severe injury: x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scars 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile; and induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56(b), (c) & (d) (1999).  

The new regulations also note that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 4.56(c) 
(1999).  

It is also noted that the retroactive application of the 
revised regulations prior to July 3,1997 is prohibited.  
Therefore, impairment resulting from the SFWs prior to July 
3, 1997 must be evaluated utilizing the older criteria, while 
impairment arising from these injuries after July 3, 1997 
must be evaluated under the criteria which are determined to 
be more beneficial to the veteran, given his particular 
disability picture.  See Fugere v. Derwinski, 1 Vet. App. 103 
(1990); aff'd 972 F.2d 331 (Fed. Cir. 1992).  However, in 
this case, it is found that the service-connected right and 
left SFW residuals will each be evaluated pursuant to the new 
criteria after July 3, 1997, as these are more favorable to 
the veteran for each disability.  Also noted is that the 
instant Board decision allows for the assignment of maximum 
allowable rating under the Schedule for the veteran's right 
and left SFW residuals.  Accordingly, the July 1997 
regulatory changes affecting 38 C.F.R. § 4.56 are of little, 
if any, import in the immediate case, given these grants of 
maximum ratings.  

I.  Right Forearm SFW Residuals

In May 1996, the RO assigned the current 40 percent rating 
for the veteran's service-connected right forearm SFW 
residuals, with injuries to MG VIII, a scar, retained foreign 
bodies, both median and ulnar nerve damage, in accordance 
with the criteria set forth in the rating schedule.  (NOTE: 
The April 1992 RO rating decision granted service connection 
for both median and ulnar nerve damage).  The effective date 
of the increased rating was August 21, 1991, the date of 
receipt of the veteran's claim for increase.  In doing so, 
specific consideration was given to 38 C.F.R. § 4.124a, 
Diagnostic Code 8516, for the ulnar nerve.  While 
consideration was also given to Diagnostic Code 5308, 
injuries to Muscle Group VIII (Function: extension of wrist, 
fingers, and thumb; abduction of thumb.  Muscles arising 
mainly from external condyle of humerus: Extensors of carpus, 
fingers, and thumb; supinator), the current 40 percent 
evaluation is already in excess of the maximum (30 percent) 
rating available under Diagnostic Code 5308 for severe MG 
VIII injuries.  As the veteran is already rated in excess of 
the maximum rating under Diagnostic Code 5308, further 
consideration of this Diagnostic Code is of no benefit to the 
veteran here.  

Under Diagnostic Code 8516 complete paralysis of the ulnar 
nerve of the major extremity is productive of the "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers; very marked atrophy in the dorsal interspace 
as well as thenar and hypothenar eminences; loss of extension 
of the ring and little fingers with an inability to spread 
the fingers (or reverse) or to adduct the thumb; and weakened 
flexion of the wrist, and is evaluated as 60 percent 
disabling. 38 C.F.R. § 4.124(a) Diagnostic Code 8516 (1999).  

Incomplete paralysis productive of a severe disability 
warrants no more than the current 40 percent evaluation.  38 
C.F.R. § 4.124(a), Diagnostic Code 8516.  Neuritis of the 
ulnar nerve, Diagnostic Code 8616, and neuralgia of the ulnar 
nerve, Diagnostic Code 8716, will also be rated under the 
above criteria.  No greater rating is available.  

Accordingly, the Board has considered DC 8515, for paralysis 
of the median nerve, although the veteran's non-service-
connected disorders include carpal tunnel syndrome, a 
disorder which involves the medial nerves of both arms. If it 
is not possible to distinguish the symptomatology, the 
reasonable doubt doctrine dictates that all the veteran's 
symptoms be attributed to the service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  

Under that Diagnostic Code, complete paralysis of the median 
nerve of the major extremity includes findings such as: the 
hand inclined to the ulnar side, with the index and middle 
fingers more extended than normally; considerable atrophy of 
the muscles of the thenar eminence and the thumb in the plane 
of the hand (ape hand); incomplete and defective pronation; 
absence of flexion of the index finger and feeble flexion of 
the middle finger; an inability to make a fist, and index and 
middle fingers remain extended; inability to flex distal 
phalanx of the thumb; defective opposition and abduction of 
the thumb, at right angles to palm; weakened flexion of the 
wrist; and pain with trophic disturbances--evaluated as 70 
percent disabling under Diagnostic Code 8515.   

Incomplete paralysis productive of a severe disability 
warrants no more than a 50 percent evaluation, and the Board 
is of the opinion that the evidence supports the grant of a 
50 percent rating under Diagnostic Code 8515 for severe 
disability.  (Neuritis of the median nerve, DC 8615, and 
neuralgia of the median nerve, DC 8715, will be rated under 
the above criteria as well).  However, no greater rating is 
available under the VA's Schedule for Rating Disabilities.  

The schedule of rating provides that the term "incomplete 
paralysis," indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most the moderate degree.  

On review of the evidence, the Board is cognizant that there 
has been no clinical finding of loss of dexterity, 
coordination, or motor ability in the right forearm as a 
result of any irritation of the veteran's ulnar or median 
nerves.  Of particular note is that on most recent VA 
examination in March 1997, the examiner found no muscular 
atrophy in the upper forearm or in the biceps, and full and 
equal power of the shoulders.  The veteran complains of pain 
and sensory loss in his right forearm, hand, and fingers, 
with pain limiting the use of the right forearm.  He also 
complains of loss of right wrist and hand grip strength, but 
no medical evidence is or record to associate these symptoms 
to service-connected disability.  

VA examination reports of November 1991, February 1992, and 
November and December 1995 reveal present right median and 
ulnar nerve dysfunction, manifested by sensory findings - 
primarily numbness and tingling in the median and ulnar nerve 
distributions.  A September 1992 electromyographic 
examination report revealed a marked degeneration of the 
ulnar innervative muscles bilaterally, with diminished 
interference patterns bilaterally, but greater on the left 
than the right.  A September 1992 nerve conduction study 
revealed moderate severe slowing of the ulnar nerves 
bilateral, distally in the left ulnar nerve, but with non-
service-connected carpal tunnel syndrome (CTS), which was 
greater on the right than the left.  On VA neurological 
examination in December 1995, dated in January 1996, the 
diagnosis was radiculopathy of C5, C6, C7 with ulnar nerve 
deficits bilaterally.  The examiner opined that the 
radiculopathy with ulnar deficits bilaterally represent a 
"mild" sensory paralysis of the ulnar nerves.  

Private treatment records dated from 1992 to 1996 regard 
treatment of disorders not pertinent to the appeal, including 
non-service-connected peripheral neuropathy, with sensory 
findings of both the upper and lower extremities.  

On most recent VA examination in March 1997, the veteran 
reported having decreased feeling in both hands, numbness in 
the fingers, and tingling in both the hands and fingers.  The 
veteran was found to have decreased grip strength, 
particularly involving the ring and fifth fingers of both 
hands, left weaker than the right, with greatly reduced 
apposition (to the thumb) power of the right and little 
fingers, and reduced apposition (to the thumb) power of the 
index finger and long finger, bilaterally.  Only slight 
atrophy of the hypothenar eminence was found on the right, 
with decreased power in spreading his fingers on the right.  
However, there was no muscular atrophy noted at the upper 
forearm and biceps where the circumference is 28 cm. 
bilaterally, and 21 cm. bilaterally, respectively.  Vibratory 
sensation was intact in the fingers, although there was 
reduced light touch sensation at the hand dorsa bilaterally 
and at the fingertips, palmar aspects, bilaterally.  There 
was a 2-point discrimination in both arms from the shoulders 
to the fingers.  Elbow flexion was to 125 degrees on the 
right, and extension to 0 degrees on the right.  Shoulder 
power was full, with flexion and abduction to 180 degrees 
bilaterally, with external rotation to 80 degrees 
bilaterally, and internal rotation to 90 degrees bilaterally.  
The diagnostic impressions were degeneration of the ulnar 
innervative muscles, left more than right; carpal tunnel 
syndrome; median nerve impingement on nerve conduction 
studies, status post shrapnel wounds to the left and right 
ulnar nerve; right neck scar; cervical spine osteoarthritis; 
as well as multiply joint psoriasis, and peripheral arterial 
disease.  

Full recognition is given to the demonstrated functional 
impairment of the veteran's service-connected disability 
represented by the veteran's great difficulty unbuttoning his 
shirt, and his inability to button it again without help.  
Additionally, while he was able to pick up a paperclip with 
each hand, take off and put on his socks and shoes without 
difficulty, he was able to hold a heavy phone book in the 
right hand only with difficulty (unable to do so on the 
left). Moreover, the veteran's gait is wide-based, he is 
unable to perform tandem gait because of poor balance, he was 
unable to walk on his toes or on his heels because of 
inability to stand on his toes or his heels, and he had 
decreased rapid alternating movement of the arms and feet.  
However, no examiner has attributed this inability to be the 
result of service-connected disability.  

Additionally, it is also noted that the veteran was granted a 
total rating for compensation purposes, based on 
unemployability due to service-connected disability (TDIU) by 
RO rating decision dated in September 1997.  Significantly, 
the examiner determined that it was unlikely that the 
veteran's carpal tunnel syndrome, peripheral neuropathy, and 
cerebellar dysfunction were thought to be unrelated to 
service-connected shrapnel wounds.  

It is significant to note that the record on appeal indicates 
that the veteran has not sought treatment for his right 
forearm nerve damage.  It appears from the objective medical 
evidence that the primary disabling feature of the veteran's 
nerve damage in his right forearm is pain, numbness and 
functional impairment.  Furthermore, as noted above, the 
examiner in March 1997 noted that the veteran's right forearm 
was not only due to the irritation of his ulnar nerve, but 
probably to non-service-connected carpal tunnel syndrome as 
well.  Thus, given that the veteran is shown to have some 
functional impairment due to his nerve damage in his right 
forearm, with some loss of dexterity, coordination, or motor 
ability in the right forearm as a result of nerve damage, the 
Board finds that a 50 percent rating is warranted for severe 
--albeit incomplete--paralysis of the median nerve under 
Diagnostic Code 8515. 

In finding so, the Board holds that no more than a 50 percent 
disability rating is warranted for severe incomplete median 
and ulnar nerve paralysis, and, logically conclude that the 
veteran does not warrant a rating of 70 or 60 percent for 
complete paralysis of the median or ulnar, respectively, 
under 38 C.F.R. § 4.124a, DC 8515 and 8516.  

II.  Left Ulnar Nerve Disorder

The veteran's left ulnar nerve disorder is evaluated under 
Diagnostic Code 8516 as well.  However, no consideration is 
given the Diagnostic Code 5308, as the veteran's left forearm 
scar with muscle group VIII injury (minor extremity) has 
historically been evaluated separately, as rated in section 
III below.  Additionally, unlike his right forearm disorder, 
service connection is not in effect for any median nerve 
disorder of the left forearm.  Accordingly, consideration of 
Diagnostic Code 8515 is inappropriate for the left forearm 
disorder.  

Under Diagnostic Code 8516, the current 30 percent evaluation 
is the maximum for incomplete paralysis of the ulnar nerve, 
and no greater schedular evaluation is warranted without a 
showing of impairment ratable as complete paralysis of the 
ulnar nerve, which warrants a 50 percent rating.  For the 
following reasons and bases, the Board finds that the 
evidence of record warrants no more than the current 30 
percent rating for "severe" incomplete paralysis of the 
ulnar nerve under Diagnostic Code 8516, primarily for a lack 
of complete paralysis, or of its functional equivalent.  

As noted above, VA examinations in February 1992, November 
1992, and November and December 1995, show a history of 
status post left ulnar nerve repair, with present left ulnar 
nerve dysfunction, manifested by sensory findings - primarily 
numbness and tingling, in the ulnar nerve distribution.  A 
September 1992 electromyographic examination report reveals a 
marked degeneration of the ulnar innervative muscles 
bilaterally, with diminished interference patterns 
bilaterally, greater on the left than the right.  A September 
1992 nerve conduction study revealed moderate severe slowing 
of the ulnar nerves bilateral, distally in the left ulnar 
nerve, as well as carpal tunnel syndrome, greater on the 
right than the left.  On VA neurological examination in 
December 1995, dated in January 1996, the diagnosis was 
radiculopathy of C5, C6, C7 with ulnar nerve deficits 
bilaterally.  The examiner opined that the radiculopathy with 
ulnar deficits bilaterally represent a "mild" sensory 
paralysis of the ulnar nerves.  

On most recent VA examination in March 1997, the veteran 
reported having decreased feeling in both hands, numbness in 
the fingers, and tingling in both the hands and fingers.  The 
veteran was found to have decreased grip strength, 
particularly involving the ring and fifth fingers of both 
hands, and the left hand was weaker than on the right, with 
greatly reduced apposition power of the right and little 
fingers to the thumb, and reduced apposition power of the 
index finger and long finger to the thumb, bilaterally.  
Greatly reduced power in spreading his fingers was found on 
the left.  However, there was no muscular atrophy noted at 
the upper forearm and biceps where the circumference is 28 
cm. bilaterally, and 21 cm. bilaterally, respectively.  
Vibratory sensation was intact in the fingers, although there 
was reduced light touch sensation at the hand dorsa 
bilaterally and at the fingertips, palmar aspects 
bilaterally.  There was a 2-point discrimination in both arms 
from the shoulders to the fingers.  The diagnostic impression 
was degeneration of the ulnar innervative muscles, left more 
than right, carpal tunnel syndrome, medium nerve impingement 
on nerve conduction studies, status post shrapnel wounds to 
the left ulnar nerve and to the right wrist and the right 
side of the neck, cervical spine osteoarthritis,  as well as 
psoriasis, peripheral arterial disease.  

III.  Left Forearm SFW Disorder

The veteran's left forearm SFW residuals is rated under 
Diagnostic Code 5308, for injuries to Muscle Group VIII 
(Function: extension of wrist, fingers, and thumb; abduction 
of thumb.  Muscles arising mainly from external condyle of 
humerus: Extensors of carpus, fingers, and thumb; supinator).  
The current 10 percent evaluation is assigned for moderate 
impairment of the minor extremity, and a 20 percent rating is 
assigned for both moderately severe and severe impairment.  
The Board finds that the evidence, on whole, warrants a 20 
percent evaluation for his left forearm disorder.  However, 
as this is the maximum rating available under Diagnostic Code 
5308 for severe MG VIII injuries of a minor extremity, no 
greater evaluation is warranted.  As such, the veteran will 
presently be rated at the maximum rating under Diagnostic 
Code 5308, and no further consideration of this Diagnostic 
Code is of benefit to the veteran. 

Given the finding, as detailed above, on VA examination in 
March 1997, the Board is of the opinion that moderately 
severe, or severe, impairment of MG VIII is demonstrated 
warranting no more than a 20 percent rating under Diagnostic 
Code 5308.  The veteran is shown to have pain and functional 
impairment of the MG VIII, with limitation of extension of 
the wrist, fingers, and thumb, as well as pain, weakness, and 
limitation of use of the left wrist, fingers and thumb.  


IV.  Neck Disorder 

It is initially noted that the United States Court of Appeals 
for Veterans Claims recently addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, supra, as to the primary importance 
of the present level of disability, was not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found - a practice known as 
assigning "staged" ratings.  

VA examinations in November 1991, February 1992, and November 
1994 show 45 degrees of flexion of the neck, with 20 degrees 
of extension, 25 degrees of let and right side-bending, and 
45 degrees of rotational movement, with some hesitation on 
motion testing, but without complaints of pain or significant 
discomfort, no pain on palpitation, and no muscular disorder 
or deformity or weakness noted on examination.  On VA 
examination in November 1994, a scar was not visible to the 
examiner, and no apparently functional limitation could be 
attributed to the disorder.  X-ray studies revealed retained 
foreign bodies of the right side of the neck.  

However, on VA examination in March 1997, neck flexion was to 
55 degrees, with extension to 20 degrees, without pain, but 
painful lateral flexion to 15 degrees on the right.  Lateral 
flexion was 30 degrees on the left and rotation to 60 
degrees, bilaterally, without complaint of pain.  A well-
healed scar was noted on the right side of the neck.  The 
neck was non-tender at the spine, with no spasms appreciated, 
with complaints of pain on certain movements of the neck.  
The diagnosis was osteoarthritis of the neck on x-ray 
studies, with retained foreign bodies.  Notation was made 
that the osteoarthritis of the lower cervical spine was 
thought to be unrelated to service-connected SFW of the mid-
right neck.  

The veteran's service-connected neck disorder is rated for a 
scar, under Diagnostic Code 7806. Under that code, 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate. 38 
C.F.R. § 4.118, DC 7800. Alternatively, a 10 percent rating 
is warranted for superficial scars which are poorly nourished 
with repeated ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7803. A 10 percent 
evaluation is appropriate for superficial scars which are 
tender and painful on objective demonstration. 38 C.F.R. § 
4.118, Diagnostic Code 7804.  

The veteran's right neck scar is shown to be well-healed and 
non-tender.  Accordingly, the above Diagnostic Codes afford 
no benefit to the veteran.  

However, a scar may also be rated based on limitation of 
function of the part affected, under 38 C.F.R. § 4.118, 
Diagnostic Codes 7805.  Limitation of motion of the cervical 
spine is rated under Diagnostic Code 5290, which allows for a 
10 percent rating for slight limitation of motion of the 
cervical spine, a 20 percent rating for such limitation of 
motion if moderate, and a 30 percent rating for severe 
limitation of motion of the cervical spine.  

In the instant case, the veteran is shown to have no more 
than slight, if any, limitation of motion of the cervical 
spine, and that motion is painless.  The neck is non-tender 
to palpation on most recent VA examination, and there are no 
muscle spasms.  The veteran's neck requires no on-going 
treatment, but includes complaints of occasional pain on 
certain movements of the neck.  In recognition of his 
complaints of pain, with x-ray evidence of retained foreign 
bodies, the Board is of the opinion that the criteria for a 
10 percent rating, but no more, are met.  

Finally, the Board has assessed the record to ascertain 
whether the evidence would support a 10 percent rating during 
an earlier stage of this claim, under the Fenderson 
precedent.  In this regard, the Board has considered all the 
evidence of record with respect to the veteran's claim.  The 
Board is of the opinion that a rating greater than 10 percent 
is not warranted from the time of the veteran's original 
filing of his claim.  


V.  Closing Comments  

In reaching a decision on this issue, the Board has 
considered the complete history of the disability in question 
and the nature of the original injury, as well as any current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Furthermore, the Board finds in this case 
that the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration of 
referral for an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, these disabilities have 
not caused marked interference with employment or 
necessitated frequent hospitalization.  While the veteran 
reports pain and limitation of use of various affected 
joints, his service-connected disabilities do not include any 
such impairment of the feet and legs, and the veteran has 
multiple non-service-connected disabilities which contribute 
significantly to his symptoms, including CTS, cerebellar 
dysfunction, bilateral peripheral neuropathy, multiple joint 
psoriasis, coronary artery disease, hypertension, and 
peripheral arterial disease.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 
(1996).  

Due consideration has been given to DeLuca v. Brown, 8 Vet. 
App. 202, 206-08 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  
Accordingly, the Board concludes that the degree of 
impairment caused by the veteran's service-connected nerve 
damage of the right median and ulnar nerve disorders, his 
left ulnar nerve disorder, do not more nearly approximate 
complete paralysis of the affected nerves, but, rather, 
severe incomplete paralysis of the affected nerve, warranting 
no more than 50 percent on the right (major) and 30 percent 
on the left (minor). 38 C.F.R. § 4.7 (1999).  

The Board did consider evaluating the veteran under 
Diagnostic Codes 8520 and 8516 for any neurological residuals 
related to his shrapnel fragment wounds. However, according 
to 38 C.F.R. § 4.14 (1999), separate evaluations of the same 
manifestations under different diagnoses is prohibited. The 
muscle injury provisions, which more accurately reflect the 
veteran's disability, already contain provisions for the 
consideration of neurological involvement.

In conclusion, it is found that the preponderance of the 
evidence is against a finding of entitlement to increased 
evaluations for the veteran's service-connected left ulnar 
nerve disorder, and the evidence warrants no more than a 50 
percent evaluation for service-connected right forearm SFW 
residuals, 20 percent for left forearm residuals, and 10 
percent for service-connected neck disorder.  



ORDER

An increased 50 percent evaluation, but no more, is granted 
for residuals of a shell-fragment wound (SFW) of the right 
forearm (major extremity), with a scar, retained foreign 
bodies, an injury to Muscle Group (MG) VIII, a right median 
and ulnar nerve disorder, and partial paralysis, subject to 
the controlling regulations governing the award of monetary 
benefits.  

An increased 20 percent evaluation, but no more, is granted 
for residuals of a SFW of the left forearm (minor extremity), 
with a scar, and an injury to Muscle Group VIII, subject to 
the controlling regulations governing the award of monetary 
benefits.  

An increased 10 percent evaluation, but no more, is granted 
for residuals of a shell fragment wound scar of the right 
side of the neck, with a retained foreign body, subject to 
the controlling regulations governing the award of monetary 
benefits.  

An evaluation in excess of 30 percent is denied for 
disability of the left ulnar nerve (minor extremity), with 
partial paralysis, is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

